Citation Nr: 0213245	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  98-07 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for an upper back 
disorder.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to an increased disability rating for the 
residuals of a right knee injury, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his treating chiropractor


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 
1977.  He also had verified periods of active duty for 
training with the Idaho State National Guard from November 
1962 to May 1963, and from August 4, 1993 to August 18, 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which found that the veteran had not 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for a low back disorder, 
and from a January 1998 rating decision of the same RO which 
denied service connection for an upper back disability and a 
disability evaluation higher than 10 percent for the 
residuals of a right knee injury.  In a July 1998 hearing 
officer decision, a 20 percent rating was assigned for the 
veteran's right knee disability, but he continued his appeal 
of that issue.

The Board first addressed the issues on appeal in July 2000.  
At that time, the issue of entitlement to service connection 
for a low back disorder was reopened based on the finding of 
new and material evidence; however, all claims were denied.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  Following the filing 
of an unopposed motion for remand, the Court vacated that 
portion of the Board's July 2000 decision denying the 
benefits requested and remanded the case to the Board for 
compliance with the recently enacted Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].

In accordance with the Court's remand order of March 30, 
2001, the Board gave notice to the veteran of the new 
requirements under the VCAA and undertook additional 
development pursuant to the recent development authority 
granted in 67 Fed. Reg. 3099 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9).  New evidence received was sent to the 
veteran and his representative in April 2002, and the veteran 
was given an opportunity to comment on the new evidence 
and/or submit additional evidence in support of his claims.  
The veteran submitted additional evidence in August 2002.  
Accordingly, this matter is properly before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran injured his upper and lower back during a 
verified period of active duty for training in August 1993.

3.  The veteran currently experiences degenerative changes in 
his back and neck which cause pain and stiffness.  It is at 
least as likely as not that the veteran's inservice injury 
contributed to his current back and neck disabilities because 
such an injury may have caused early degeneration of the 
spine.

4.  The veteran has motion in the right knee ranging from 0 
to 95 degrees to 0 to 135 degrees with continued complaints 
of pain.  He has moderate impairment due to recurrent 
subluxation.


CONCLUSIONS OF LAW

1.  An upper back disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).

2.  A low back disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).

3.  The criteria for a disability evaluation higher than 20 
percent for the residuals of a right knee injury have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
of the requirements of the VCAA in pleadings before the 
United States Court of Appeals for Veterans Claims as well as 
in letters from the Board dated in March and April 2002.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of the 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him a 
number of physical examinations.  It appears that all known 
and available medical records relevant to the issues on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the Board notes that the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claims.  Both the veteran and his treating 
chiropractor testified before an RO hearing officer in July 
1998, and the veteran has actively participated in the 
development of his claims on appeal, most recently submitting 
a medical opinion dated in August 2002.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  

I.  Service Connection for
Upper and Lower Back Disorders

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The evidence of record shows that the veteran injured his 
back during a period of active duty for training in August 
1993.  He has participated in treatment for both upper and 
lower back pain and stiffness since that time.  X-rays and 
clinical testing reveal degenerative disc disease in the 
cervical and lumbar spine, but no evidence of localized 
trauma.  The veteran's treating chiropractor asserts that the 
type of injury experienced by the veteran during his period 
of active service could cause early degeneration of the 
spine.  As such, he opined, both at a hearing before an RO 
hearing officer and in reports to VA, that it is at least as 
likely as not that the veteran's current back and neck 
complaints are a result of his inservice accident as a result 
of the development of degenerative changes in the spine 
because the accident could have sped up the degenerative 
process.

The veteran has undergone a number of VA examinations and has 
been determined to have degenerative changes in his neck and 
back.  In September 1998, a VA examiner opined that it was 
possible that the 1993 injury had a bearing on the veteran's 
current back condition.  In March 1999, a VA examiner opined 
that there was no indication that the veteran had either a 
back impairment or a knee impairment related to a service 
injury.  In August 2001, the veteran's treating VA physician 
opined that it was impossible to determine the relationship 
of symptoms to the veteran's 1993 inservice injury.  And, in 
August 2002, a VA neurosurgeon stated that it was clear by 
history that the veteran's inservice accident preceded and 
precipitated the increase in symptoms.

Given the record as outlined above, the Board finds the 
evidence regarding the etiology of the veteran's upper and 
lower back disorders is in relative equipoise.  Specifically, 
there are opinions both favorable and unfavorable and the 
veteran cannot be placed at a disadvantage because his 
medical problems cannot be easily defined.  As such, when 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that it is at least as likely as not that the 
veteran's inservice injury contributed to his current back 
and neck disabilities because such an injury may have caused 
early degeneration of the spine.  Therefore, service 
connection is hereby granted for both upper and lower back 
disabilities.

II.  Increased Disability Evaluation for
a Right Knee Disability

The veteran asserts that he should be evaluated at 30 percent 
for his right knee disability because it was described as 
"severe" by a VA examiner in November 1997.  At that time, 
the examiner found fluid in the knee joints with tenderness 
on each side of the patella.  Since that time, the evidence 
of record shows that the veteran has continued complaints of 
right knee pain, but maintains a range of motion from 0 to 95 
degrees to 0 to 135 degrees.  There was, however, one finding 
of limitation from 0 to 38 degrees at a VA examination in 
September 1998.  A report of this degree of limitation has 
not been duplicated in the treatment records.

The veteran's knee flexors and extensors have been described 
as good and x-rays performed in 1998 and 2001 showed no 
evidence of arthritis.  The veteran's collateral ligaments 
are intact and pressure is not painful; cruciate ligaments 
are also intact.  There is no evidence of lateral 
instability.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's right knee disability has been evaluated using 
the criteria of 38 C.F.R. Section 4.71a, Diagnostic Code 
5257, which allows for the assignment of disability 
evaluations when there is evidence of recurrent subluxation 
or lateral instability.  Specifically, a 10 percent 
evaluation is assigned when there is slight impairment, a 20 
percent evaluation is assigned when there is moderate 
impairment, and a 30 percent evaluation is assigned when 
there is severe impairment.  The veteran's disability is 
currently evaluated as 20 percent disabling as he has 
continued complaints of pain deemed to be subjective evidence 
of recurrent subluxation.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  In accordance therewith, the veteran's reports of 
pain have been considered; however, the Board notes that the 
veteran has unrestricted motion in his right knee.  In order 
for an evaluation higher than 20 percent to be assigned under 
a limitation of motion diagnostic code, there would have to 
be evidence of extension limited to 20 degrees and/or flexion 
limited to 15 degrees.  There is no such evidence of record.  
Even if the one finding of limitation of flexion to 38 
degrees was used as a gauge for the veteran's limitation of 
function, a 20 percent disability evaluation would be 
assigned under Diagnostic Code 5260.

Given the evidence of record, the Board finds that the 
currently assigned 20 percent evaluation under the criteria 
of  Diagnostic Code 5257 is appropriate and a higher 
evaluation is not available for assignment.  Although the 
veteran's disability was described as, "severe," by a VA 
examiner in 1997, the examiner did not find any objective 
evidence of recurrent subluxation or lateral instability so 
the Board finds that the definition of "severe" employed at 
that time cannot be consistent with that required for an 
assignment of a 30 percent evaluation under Diagnostic Code 
5257 for severe impairment of the knee due to recurrent 
subluxation or lateral instability.  The Board finds that the 
veteran's knee disability is "moderate" under these 
criteria because the only evidence of recurrent subluxation 
is the veteran's complaints of pain.  There is no 
instability, the ligaments are intact, and there is no x-ray 
evidence of dislocation.  A finding of "severe" under this 
diagnostic code would require some objective evidence of 
either subluxation or lateral instability.

The Board also notes at this juncture that when rating a knee 
disability under Diagnostic Code 5257 a separate rating may 
be assigned under 38 C.F.R. Section 4.71a, Diagnostic Code 
5003, when there is evidence of additional disability due to 
arthritis.  See General Counsel Precedent Opinion 23-97(July 
1, 1997) (VAOPGCPREC 23-97).  Diagnostic Code 5003 allows for 
rating disabilities of the joints by the level of limitation 
of motion when there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  In 
order for a separate rating to be assigned, there must be 
evidence of additional disability not already considered in 
evaluating the disability under Diagnostic Code 5257 in order 
to avoid pyramiding as per 38 C.F.R. Section 4.14.

As pointed out above, there is no x-ray evidence of arthritis 
in the right knee.  Although one VA examiner diagnosed 
degenerative arthritis of the knee, it was noted that the x-
rays were not consistent with such a finding.  Additionally, 
subsequent x-ray interpretations have shown no evidence of 
arthritis in the right knee.  As such, a separate disability 
evaluation under Diagnostic Code 5003 is not appropriate in 
this case.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings, and the Board has been similarly 
unsuccessful.  "An exceptional case includes such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  The veteran has not required frequent 
periods of hospitalization for his right knee disability and 
treatment records are void of any finding of exceptional 
limitation due to the right knee disability beyond that 
contemplated by the schedule of ratings.  Although the Board 
does not doubt that limitation caused by knee pain would have 
an adverse impact on employability, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluation assigned in this decision adequately 
reflects the clinically established impairment experienced by 
the veteran and his request for a disability evaluation 
higher than 20 percent for a right knee disability is denied.


ORDER

Service connection for an upper back disorder is granted.

Service connection for a lower back disorder is granted.

A disability evaluation higher than 20 percent for the 
residuals of a right knee injury is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

